33 N.Y.2d 857 (1973)
Gilbert Properties, Inc., Appellant,
v.
Jacob A. Millstein, Respondent.
Court of Appeals of the State of New York.
Argued November 14, 1973.
Decided December 27, 1973.
Richard Kaye and Harry Grossman for appellant.
Richard J. Burke and John E. Morris for respondent.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER.
Order affirmed, without costs, in the following memorandum: Plaintiff client's cause of action against defendant attorney for malpractice accrued, at the latest, when the attorney-client relationship between them ended in 1966. (Cf., e.g., Borgia v. City of New York, 12 N Y 2d 151, 155; Siegel v. Kranis, 29 A D 2d 477, 480; see, also, Note, 18 A.L.R. 3d 985 et seq.) Consequently, since the plaintiff's suit for malpractice was commenced in 1970, the determination of the Appellate Division that the plaintiff's action was time-barred by the three-year period of limitations (CPLR 203; CPLR 214, subd. 6), though based on an earlier date of accrual, should be affirmed.